Citation Nr: 1308620	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-43 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse, claimed as a neuropsychiatric condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  The Veteran also had additional unverified service in the Army Reserve.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

The Board observes that in addition to his two years on active duty in the Army, the Veteran later served in the Army Reserve.  In a February 1980 statement, the Veteran remarked that he was assigned to the 699th Engineering Port Construction Company stationed at Roosevelt Roads, Puerto Rico.  During an October 2009 VA compensation and pension examination, the Veteran again indicated that he served in the Army Reserve at some point following his initial period of active duty.  Service treatment records from the Veteran's Army Reserve duty have not been associated with the claims file.  The Board emphasizes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should either associate the Veteran's service treatment records from his Army Reserve duty with the claims file or make a formal finding that the records are unavailable.

Additionally, in a November 2010 statement, a private examiner remarked that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  The October 2009 VA examiner also indicated that the Veteran was in receipt of SSA disability benefits.  No records from the SSA have been associated with the claims file.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159 (c) (2012); Bell, supra.

Finally, the Veteran has indicated that he has received private psychiatric treatment from Dr. J.A.J..  However, no treatment records from Dr. J.A.J. have been associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, efforts should be made and documented to obtain these records, as authorized by the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain the Veteran's service treatment records from his Army Reserve duty and associate them with the claims file.  If the service treatment records are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records.

2.  The AMC/RO, with any necessary authorization from the Veteran, should obtain all of his records from the Social Security Administration and from Dr. J.A.J..  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

3.  When the development requested has been completed, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


